UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6439



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN LEE BOYD, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Fox, Senior
District Judge. (CR-93-123-F)


Submitted:   July 19, 2002                 Decided:   August 5, 2002


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Lee Boyd, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Lee Boyd seeks to appeal the district court’s order

denying relief on his motion for reduction of sentence under 18

U.S.C.A. § 3582(c)(2) (West 2002), based upon Amendment 599 to the

sentencing guidelines.    Our review of the record and the district

court’s   opinion   discloses    that,   although   the   court    may    have

erroneously   concluded   that    Amendment   599    applied      to    Boyd’s

conviction under 18 U.S.C. § 922(g) (1994), there is nevertheless

no reversible error.      Accordingly, we deny Boyd’s motion for

appointment of counsel and affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                       AFFIRMED




                                    2